Citation Nr: 1800897	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-28 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability prior to November 6, 2015, and to an evaluation in excess of 40 percent thereafter.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1986 to November 1986, from May 1987 to June 1987, and from May 1988 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  The Board previously considered the Veteran's appeal in September 2015, at which time the Board remanded both issues for further evidentiary development.

The issue(s) of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In correspondence dated December 2015, the Veteran withdrew his appeal for a higher evaluation for a right shoulder disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 20 percent for a right shoulder disability prior to November 6, 2015, and to an evaluation in excess of 40 percent thereafter.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in December 2015 indicating he was satisfied with his rating for a right shoulder disability and that he wished to conclude his appeal and accept the rating for this disability.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for an evaluation in excess of 20 percent for a right shoulder disability prior to November 6, 2015, and to an evaluation in excess of 40 percent thereafter is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it must again remand this matter for further evidentiary development.

As explained above, the Board previously considered and remanded the Veteran's appeal for compensation pursuant to 38 U.S.C. § 1151 in September 2015.  Once a claim is remanded by the Board, a Veteran is legally entitled to compliance with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

In its September 2015 remand, the Board instructed the AOJ to obtain a medical opinion from an endocrinologist with an M.D. degree.  The examiner was asked to provide an opinion on the likelihood that the Veteran's diabetes mellitus was a result of his steroid injections to his right shoulder and, if so, the likelihood that it was proximately caused by VA's carelessness, negligence, lack of proper skill, or error in judgment, and the likelihood that the Veteran's diabetes mellitus was proximately caused by an event not reasonably foreseeable.  

A review of the November 2015 medical opinion indicates it was given by a staff physician with a D.O. degree.  As such, the Board must return the matter to the AOJ for corrective action.

The Board also finds that the November 2015 medical opinion appears to contain an inaccurate recitation of the Veteran's medical history with respect to the onset of his diabetes.  That report suggests that the Veteran was first diagnosed with type II diabetes mellitus in February 2006 when he was found to have a random glucose level of 355.  However, the Veteran's treatment records indicate that this laboratory result was recorded in June 2005, at which time a VA treatment note includes an assessment of diabetes mellitus and a prescription for glipizide.  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Finally, the Veteran testified at the hearing that he was treated private physician and that when he first began treatment, he completed a detailed questionnaire and had a detailed conversation regarding the relationship between his history of steroid injections and his development of diabetes.  Although the Veteran submitted an authorization for release of medical records from this provider in May 2015, it does not appear that VA has attempted to secure these potentially relevant private treatment records.  Upon remand, the AOJ should make reasonable attempts to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to authorize release of medical records from Dr. S. A., the physician he referenced at the May 2015 videoconference hearing.  (See page 7 of Hearing Transcript.)  If authorization for release of these records is obtained, make reasonable attempts to obtain these private treatment records and associate them with the claims file.  Document all attempts to obtain these records and negative replies to any request.

2.  Thereafter, obtain a medical opinion from a physician with a specialty in endocrinology.  The endocrinologist should review the claims file, to include this remand directive, and offer an opinion and complete rationale regarding the following items:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran incurred diabetes mellitus, type II as a result of the steroid injections he was administered by VA personnel from October 2002 through August 2003?  In providing an answer, the endocrinologist is asked to specifically comment on whether the record indicates that the January 29, 2004 injection referred to as a "diagnostic" injection and which is referenced in the Veteran's VA treatment notes was a steroidal injection or was some other form of injection (e.g. anesthetic).  The endocrinologist is also asked to specifically comment on the opinion provided by the Veteran's treating endocrinologist from May and December 2015 and the internet articles relating to steroids and diabetes that the Veteran submitted along with his October 2013 VA Form 9.

(b)  If the answer is "yes" to item (a), is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes was proximately caused by: carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In providing this answer, the endocrinologist must indicate whether VA clinicians failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c)  If the answer is "yes" to item (a), is it as least as likely as not (50 percent probability or greater) that the Veteran's diabetes was proximately caused by an event not reasonably foreseeable?  An event not reasonably foreseeable need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

3.  After ensuring compliance with the items above, conduct any other development deemed necessary.

4.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time for response before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


